DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is allowable. The restriction requirement set forth in the Office action mailed on 8/15/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 22-25, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Priority
For the reasons stated in par. 3-4 of the Final Rejection mailed 12/4/20, the subject matter recited in claims 19, 21-25, & 28 is not is not entitled to the benefit of the filing date of either Taiwanese application TW104220885 (filed 12/25/15) or parent application 15/381,589 (filed 12/16/16).  Rather, the effective filing date of this subject matter is 3/28/18, the actual filing date of the instant application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy (Registration No. 63,423) on 3/26/21.
The application has been amended as follows: 
Cancel claims 1-18, 26-27, & 29
In claim 21, line 1, replace “20” with --19--.  
In claim 23, line 1, replace “20” with --19--.  
Allowable Subject Matter
Claims 19, 21-25, & 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach, in combination, a pulling member, a handle member, and a releasable fastening element comprising a latch and a hand-shifting member, the latch having a movement driven surface, and the hand shifting member having first & second movement driving surfaces respectively having first & second angles, the second angle differing from the first angle, wherein the hand shifting member causes displacement of the latch by pressing the first movement driving surface against the movement driven surface.  Yin (20150009619) teaches a pulling member (40), a handle member (50), a releasable fastening element (62), and actuating means (62); and Qin teaches actuating means comprising a movement driven surface (414) on a latch (40) and a hand-shifting member (30) having a first movement driving surface (308) with a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637